Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicants’ drawings filed April 23, 2019 and May 16, 2019 have been received and entered.
Due to the complex nature of the claims, no request for an oral election is being made.  Please see MPEP 812.01.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2 are drawn to a method of preparing a tumor defense-resistant immune cell or an anti-viral immune cell comprising incubating an immune cell under culture conditions that decrease a number of adenosine A2a receptors, wherein the culture conditions comprise incubation with adenosine receptor antagonists or adenosine deaminase activity inhibitors, thereby increasing an amount of adenosine in the culture conditions, classified in A61K 39/39558.
II. Claim 3 is drawn to a method for reducing a volume of a tumor and/or reducing a number of tumor cells in a subject comprising administering tumor defense-resistant immune cells generated using the incubating an immune cell under culture conditions that decrease a number of adenosine A2a receptors, wherein the culture conditions comprise incubation with adenosine receptor antagonists or adenosine deaminase activity inhibitors, thereby increasing an amount of adenosine in the culture conditions , classified in A61K 39/39558.
III. Claim 4 is drawn to a method for enhancing an immune response to a virus in a subject comprising administering anti-viral immune cells generated using the incubating an immune cell under culture conditions that decrease a number of adenosine A2a receptors, , classified in A61K 39/39558.
IV. Claims 5-6 are drawn to a method for disrupting a blood supply of a tumor in a subject comprising administering to the subject a therapeutically effective dose of an adenosine A2a receptor antagonist, and/or an inhibitor of extracellular adenosine, classified in A61K 39/39558.
V. Claims 7, 13 and 14 are drawn to a method of enhancing NF-kB activity in a subject comprising administering to the subject a therapeutically effective dose of an adenosine A2a receptor antagonist, and/or an inhibitor of extracellular adenosine, classified in A61K 39/39558.
VI. Claims 8-9 are drawn to a method for increasing expression of IL-12p40 in an immune cell comprising contacting the immune cell with an adenosine A2a receptor antagonist, classified in A61K 39/39558.
VII. Claims 10-12 are drawn to a method for increasing one or more immunoenhancing properties of SEQ ID NO: 1, comprising co-administering an adenosine A2a receptor antagonist with SEQ ID NO: 1, classified in A61K 39/39558.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The seven inventions have separate statuses in the art as shown by their different and separate subject matter for inventive effort.  Further, a reference, which anticipates any one of the above inventions, would neither anticipate nor make obvious of the other inventions.  Each 
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587.  The examiner can normally be reached on M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629